NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 24 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CORY NAROG,                                      No. 11-18048

              Plaintiff - Appellant,             D.C. No. 2:10-cv-03265-JAM-
                                                 CKD
  v.

NEW YORK COMMUNITY BANK, a                       MEMORANDUM*
New York State Chartered Bank; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted January 15, 2014**
                             San Francisco, California

Before: BYBEE and BEA, Circuit Judges, and RESTANI, Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jane A. Restani, Judge for the U.S. Court of
International Trade, sitting by designation.
      Appellant Cory Narog appeals the district court’s grant of Appellees’

motions to dismiss. For the following reasons, we affirm.

      1. Narog did not address the district court’s holding in favor of Trustee

Corps in his opening brief, which constitutes waiver. Christian Legal Soc. Chapter

of Univ. of Cal. v. Wu, 626 F.3d 483, 485 (9th Cir. 2010). The district court’s

ruling as to Trustee Corps is affirmed.

      2. The district court did not err when it found that Narog failed to state a

claim upon which relief can be granted against Appellant Federal Home Loan

Mortgage Corporation, because he failed to allege an equitable claim based on

prejudicial interference with his right of reinstatement. Lona v. Citibank, N.A., 134

Cal. Rptr. 3d 622, 633 (Cal. Ct. App. 2011). The exhibits attached to Narog’s

complaint show that, notwithstanding a typographical error in the address, the

statutory notices were sent in compliance with the relevant statutes. The court

could consider such documents attached to the complaint on the 12(b)(6) motion.

Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Narog

cannot overcome the presumption of regularity that accompanied the sale, see

Residential Capital v. Cal-Western Reconveyance Corp., 134 Cal. Rptr. 2d 162

(Cal. Ct. App. 2003), and therefore has not alleged a cause of action in his fourth

amended complaint. Accordingly, we need not and do not address whether a


                                          2
complaint that correctly alleged interference with the right to reinstatement would

also fail to state a claim without an allegation of full tender.

AFFIRMED.




                                            3